DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 

Claims 1, lines 32-33, recites “said plurality of supports are not attached to straps”, renders the claim indefinite because which structure encompassed by such limitation, since par [0132] states that straps 119 attached to a curved lower support.  Applicants need to clarify with rejection discussed above. 
Furthermore, the pre-amble recites “a strapless bra”, it is unclear the bra system with or without straps?
Regarding claim 13, line 1, the phrase "or" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Which structure is defined for “other breast-supporting garment”? Clarify much be included.
Claim 13, recites the limitation “at least one of said first adjustable-length band and said second adjustable-length band is not configured to match lengths being one or more of said predetermined increment above or…”, lines 22-24, renders the claim indefinite because it is including negative term “not” and which structure encompassed by such limitation? and/or which structure to stop/prevent to match to any said predetermined increment above?
Claims 2-12 are dependent of claim 1 and are likewise indefinite.
Claims 14-20 are dependent of claim 13 and are likewise indefinite.
Allowable Subject Matter
Claims 1-20 are objected and would be allowable if rewritten to overcome all the rejections as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dowdle (2018/0103692) disclose a strapless bra having two cups and two bands and a plurality of fasteners which are relevant to the claim subject matter.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732